DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/15/2021 has been acknowledged. Accordingly, claims 1-18, 20-21 and 37-38 have been cancelled, claims 19, 22-23 and 29 have been amended, thus currently claims 19, 22-36 and 39-42 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US 20030202337 A1, hereinafter, “Yin”, previously cited by the Examiner) in Tsai et al (US 20110168532 A1, hereinafter, “Tsai”, previously cited by the Examiner).

Regarding claim 23, Yin teaches an keyswitch (key 182 and light, see ¶ 40, see figures 13a-13c, and figures 1-12 to show common elements and feature to all embodiments), comprising: 
a base plate (base plate is not shown, but necessarily included at the bottom of actuator, see ¶ 25, and to support the keyswitch as is known in the art); 
a keycap (key 182);
a light emitting element (light); and 
wherein the keycap (key 182) comprises a first injection layer (key body 138) and a second injection layer (piece of transparent material 184); 
the first injection layer (138) has a top surface (see top, in annotated figure below), a bottom surface (see bottom, in annotated figure below), and a side surface (see side, in annotated figure below) between the top surface (top) and the bottom surface (bottom); wherein a width (see width of top, as shown by dashed line in the figure below) of the top surface (top) of the first injection layer (138) is smaller (evident from figure 13c) than a width (see width of bottom, as shown by dashed line in the figure below) of the bottom surface (bottom) of the first injection layer (138); and 
a second injection layer (piece of transparent material 184) covers the side surface (side) of the first injection layer (138);
wherein the bottom surface (bottom surface) of the first injection layer (182) comprises a first surface portion (see lower surface of PR in annotated figure below) and a second surface portion (see surface between PRs in annotated figure below), and the second surface portion (surface between PR’s) located between the first surface 
a lifting support structure (actuator in aperture 135, see ¶ 25) disposed between the base plate (base plate) and the keycap (182); 
wherein the lifting support structure (actuator) is connected (via 138) to the second injection layer (184) of the keycap (182).

Although One of ordinary skill would have recognized a keyswitch with a light emitting element and a lifting support structure requires a circuit board;
Yin does not explicitly teach a circuit board disposed on the base plate; 
a light emitting element electrically connected to the circuit board; 
a keycap disposed on the circuit board.
Tsai teaches an illuminating keyswitch (press-key, see figures 4-5) including a first injection layer (light-transmissive part 41) and a second injection layer (light-shielding element 42) including a base plate (frame 10); and 
a circuit board (circuit board 12) disposed on the base plate (10); 
a light emitting element (a light-emitting unit 13) electrically connected to the circuit board (12); and 
a keycap (keycap 4, light-transmissive part 41 and light-shielding element 42) disposed on the circuit board (12).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the base plate and the circuit board holding the light source as taught by Tsai into the teaching of Yin in order to provide the 
See figure 13c of Yin with Examiner’s annotations being reproduced below:

    PNG
    media_image1.png
    492
    691
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-4, 6-7, 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while illuminating key switches including a base plate; a circuit board disposed on the base plate; a light emitting element electrically connected to the circuit board; and a keycap disposed on the light emitting element; wherein the keycap comprises a first injection layer and a second injection layer; the first injection layer has a top surface, a bottom surface, and a side surface between the top surface and the bottom surface, wherein a width of the top surface of the first injection layer is 
the light emitting element is configured to correspond to the first injection layer or the second injection layer; a light transmittance of the first injection layer is different from a light transmittance of the second injection layer; wherein the bottom surface of the first injection layer comprises a first surface portion and a second surface portion, and the second surface portion located between the first surface portion and the main body of the second injection layer, wherein the main body of the second injection layer covers a portion of the side surface of the first injection layer, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
An illuminating keyswitch, as disclosed in claim 1 above, wherein the second surface portion is protruded from an adjacent bottom surface of the second injection layer, and the main body of the second injection layer covers the side surface of the first injection layer, and a distance between the base plate and the bottom surface of the first injection layer is greater than a distance between the base plate and the bottom edge of the peripheral sidewall.

Claims 2-4, 6-7, 9-12 and 18-21 are allowed for being dependent on the allowed claim 1. 

With regard to claim 13, while Keycaps including a first injection layer, having a top surface, a bottom surface, and a side surface between the top surface and the bottom surface; wherein a width of the top surface of the first injection layer is smaller than a width of the bottom surface of the first injection layer; and a second injection layer, comprising a main body and a peripheral sidewall extending downwardly around the main body, wherein the main body cover the side surface of the first injection layer; wherein the first injection layer comprises a protrusion part integrally extending from the side surface and connecting the bottom surface, and the protrusion part exposed by the second injection layer corresponding to the first injection layer, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The keycap, as disclosed in claim 13 above, wherein the protrusion part exposed by the second injection layer is protruded from a bottom surface of the main body, and a character pattern is disposed on a top surface of the main body, and not in contact with the first injection layer.

Claims 14-17 and 22 are allowed for being dependent on the allowed claim 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 
Applicant argues with respect to the newly added claim 23 and the teachings of Yin, that Yin does not teach “a lifting support structure disposed between the base plate and the keycap; wherein the lifting support structure is connected to the second injection layer of the keycap”, stating that the analogous actuator of Yin is attached to the first injection layer. 
The Examiner respectfully disagrees, claim 23 does not require “a direct connection” between the lifting support structure and the second injection layer. “Connected” is a very broad term and thus the reference Yin teaches the claimed invention.
The Applicant’s arguments in this regard are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/OMAR ROJAS CADIMA/          Patent Examiner of Art Unit 2875                                                                                                                                                                                             
/WILLIAM J CARTER/           Primary Examiner, Art Unit 2875